Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 


 
DISTRIBUTION AGREEMENT
 
This Distribution Agreement (“Agreement”) is by and between Atlas Therapeutics,
doing business as Myos Corporation, with its principal place of business at 45
Horsehill Road, Suite 106, Cedar Knolls, NJ 07927, hereinafter referred to as
“MYOS”, and Maximum Human Performance, a Delaware Limited Liability Company,
with its principal place of business at 21 Dwight Place, Fairfield, NJ 07004,
hereinafter referred to as “MHP”, together referred to as the “Parties” and
individually as a “Party”; and


WHEREAS, MYOS is in the business of developing nutritional and other therapies
for consumer and medical use, and is the owner of the product and formulation
for MYO-T12, a fecunded egg product for which MYOS has exclusive rights and that
has been clinically shown to reduce myostatin levels; and


WHEREAS, MYOS owns the exclusive rights to the making of the formulation
currently produced by a European food facility and the exclusive rights to the
making of the formula should it be produced by any other entity; and


WHEREAS, MHP is a company engaged in the development, marketing and distribution
of nutritional and other therapies for consumer and other use; and


WHEREAS, MYOS desires to have their product and formula marketed for sales to
consumers and others, and MHP desires to market the MYO-T12 product name and
formula for sales to consumers and others


NOW THEREFORE, the Parties agree to the following:


1.  
 
INTENT      The Parties intend to enter into an exclusive distribution agreement
for the product and formula currently known as MYO-T12 under a name to be
determined by MHP at its sole discretion (the “Product”), and



2.  
SCOPE      MHP, on an exclusive basis, will provide Marketing, Sales and
Distribution of the Product in retail and on-line/internet outlets in the Sport
Nutrition category, and in other outlets as the Parties may agree

 
3.  
TERRITORY      The Territory for this Agreement shall be the United States and
its territories. In addition, MHP shall have rights of first refusal for
exclusive rights to any country that MYOS is interested in negotiating exclusive
distribution of the Product. MHP shall have a non-exclusive right to sell the
Product in all other countries and territories. In the event that MHP elects not
to obtain exclusive rights in any country, or in the event that MHP and MYOS
cannot agree on exclusive rights in any country, MYOS shall be free to enter
into an exclusive distribution agreement for the Product with any third party.
However, in the event that MHP is selling in such country on a non-exclusive
basis, MYOS shall give MHP 120 days notice in order for MHP to wind-up their
distribution of the Product in that country, and further, [***] of the product
in the country contemplated. For sales in any country outside of the United
States and its territories, MHP shall be responsible for ensuring that the
Product meets any and all requirements in such country, and may, at its own
cost, duly register the Product in such country. MYOS agrees to cooperate in
providing information necessary for registering the Product as contemplated
herein.



 
1

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
4.  
TERM      This Agreement is for a term of one (1) year on an exclusive basis,
with an effective date for exclusivity beginning 120 days from the first day of
the month following the execution of this Agreement, with exclusivity extended
for a second year or beyond subject to the terms and conditions described
herein.

 
5.  
SUPPLY      MYOS shall use reasonable commercial efforts to provide the product
in a timely manner in accordance with any purchase orders from MHP, which shall
provide for delivery dates for the Products not less than [***] from date of any
purchase order.

 
6.  
COST OF PRODUCT      Each unit of the Product, currently described as a 300 gram
powder packaged in a manner to be prescribed by MHP, shall be at a net cost not
to exceed $[***] in a manner to be prescribed by MHP.

 
MYOS acknowledges it is customary for sports nutrition powder products to have a
shelf life of [***], which is desired by MHP. In the event of a product issue
that renders a product unfit for human consumption within [***] of
manufacturing, MHP shall be entitled to a credit for any units affected. The
Parties agree that they will cooperatively work together to establish testing
procedures and parameters for the intended purpose of extending product shelf
life to [***].
 
7.  
CONTRIBUTION      MHP agrees to pay at the signing of this Agreement the sum of
$195,301.00, such sums to be credited against future purchase orders of Product
by MHP to MYOS.

 
 
2

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
8.  
CO-OP      MYOS agrees to provide cooperative marketing in the amount of $[***]
ordered by and shipped to MHP, such credit to be given by check within 15 days
of the first of the month after any ordered and shipped Product is paid for by
MHP, or provided as a credit against invoice to MHP, at the discretion of MYOS.



9.  
COG REDUCTION      The Parties agree to work cooperatively to reduce the Cost of
Goods (COG), including but not limited to bulk formula and packaging costs. The
Parties agree that any such reduction in the COG shall be [***] as follows:

 
[***].


10.  
WARRANTIES AND REPRESENTATIONS       MYOS warrants that MYO-T12 and/or bulk
formula, including currently package Product and bulk formula, are in full
regulatory compliance with the applicable regulatory bodies, and manufactured in
accordance with Current Good Manufacturing Practices (cGMP). MYOS shall provide
or cause to be provided all typical and requisite documentation regarding the
ingredients, blending, manufacturing, packaging and shipping of the Product and
importation of bulk formula from any supplier. Any delays in meeting quality
standards or to deliver the Product in a timely manner shall extend the
exclusivity period accordingly. MHP shall have the opportunity and right to
inspect any and all facilities and review all testing and documentation prior to
the effective date.



MHP shall be responsible and liable determining the appropriate product shelf
life dating, and MYOS shall be responsible for ensuring the Product is tested
for the purposes of establishing extended shelf life dating, and shall provide
any and all such tests and data to MHP to assist in their determination of shelf
life dating.


MHP shall be responsible for and shall pay for all marketing, distribution,
storage, shipping, and other ordinary costs incurred in marketing products
similar to the Product. MHP shall use its best commercial efforts to promote the
Product, and MYOS agrees to provide reasonable and customary support for MHP’s
efforts in promoting the product. MHP shall develop a marketing plan for the
Product as is typical for such Product. MYOS shall have the right to
periodically review the sales, marketing and promotional efforts of MHP for the
Product, such review not more frequently than four (4) times in any 12 month
period.


11.  
RIGHT TO INSPECT AND APPROVE       MHP shall have the right to inspect and
improve any facility involved in the blending, packaging or other manufacturing
operations involved in making the product for the purposes of maintaining MHP’s
cGMP compliance and to ensure that all aspects of the product are made according
to the applicable rules and regulations for the product.

 
 
3

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
12.  
CEASE OF OPERATIONS; INSOLVENCY      In the event that MYOS ceases operations
for any reason, or in the event MYOS becomes insolvent, files for bankruptcy
protection or becomes unable to financially meet the requirements of this
Agreement, MHP shall have the right to work directly with any entity involved in
making or managing the product, and MYOS shall assign any and all rights and/or
agreements it has with any such entity to MHP in order for MHP to continue the
business as contemplated herein. In the event of any such cease of operations or
insolvency or bankruptcy as contemplated herein, [***] to MYOS or any entity or
party so designated and approved by the Board of Directors of MYOS, or as
designated by any bankruptcy trustee or court of competent jurisdiction, as its
sole obligation to obtain all rights owned by MYOS and for all rights related to
the Product hereunder under the control of MYOS for all stated purposes of this
Agreement.



13.  
CO-BRANDING       The Product as packaged in the manner prescribed by MHP shall
conspicuously depict the name MYO-T12 on its principal display panel, and MYOS
will have the right to approve such depiction, said approval not to be
unreasonably withheld.



14.  
TRADEMARK      MHP shall have the right to exclusively use the mark MYO-T12
owned by MYOS for all purposes contemplated hereunder for such period of time
that MHP has exclusive rights to the Product. Upon expiration of the exclusive
rights of MHP to the Product, MHP shall have a non-exclusive right to use the
mark MYO-T12 for as long as they are marketing and distributing the Product. MHP
shall state clearly that the MYO-T12 mark is a registered trademark of MYOS Corp
on each unit of product, and in advertising and promotion, whenever the MYO-T12
mark is used.

 
15.  
EXTENSION OF EXCLUSIVITY      It is understood that exclusivity is being granted
based on MHP’s good faith, industry knowledge and experience that MHP can
achieve sales of $[***] of the Product in retail establishments during the
exclusivity period. If MHP achieves such sales of at least $[***] dollars, the
exclusivity period shall be extended for an additional one year period. In year
two, if MHP increases its sales of the Product greater than [***]% over year
one, MHP shall be granted exclusivity for an additional one year period. The
Parties further agree to consider, in good faith, negotiating additional
extensions of the exclusivity for successive one year periods beyond what is
contemplated herein at least 90 days prior to expiration of any exclusivity
period. In the event that the exclusivity provisions are not extended after year
two, as contemplated herein, MYOS agrees to [***] to other entities that MYOS
may sell to after MHP’s exclusivity is terminated for a period of [***] in
recognition of MHP’s pioneering efforts in developing the category. In the event
that the exclusivity provisions are not extended after year three, as
contemplated herein, MYOS agrees to [***] to other entities that MYOS may sell
to after MHP’s exclusivity is terminated for a period of one (1) year in
recognition of MHP’s pioneering efforts in developing the category.



 
4

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
16.  
 [***].

 
17.  
NEW ITEMS      The Parties to agree to use their best efforts to work
collaboratively on developing new items that will achieve the goals of
introducing new items that meet the financial goals of the Parties, including
lowering COG and structuring a profit model that is mutually beneficial and
agreeable. The Parties agree that after the effective date of this Agreement
that they will separately negotiate and agree to a development and pricing model
on new items.

 
18.  
 INSURANCE      Both Parties shall maintain liability insurance in amounts
necessary to protect the interests of each Party, as stated below. Each Party
shall name the other Party as an additional insured. Each party shall provide a
copy of the declaration page evidencing such insurance and shall do so upon each
renewal of any policy, and each shall provide the other at least thirty (30)
days notice of any change or cancellation of any policy.

 

Commercial General Liability   General Aggregate Limit  $10,000,000
Products/Completed Operations $5,000,000 Each Occurrence  $5,000,000 Advertising
Injury and Personal Injury Aggregate Limit $10,000,000

 
19.  
INDEMNIFICATION      The Parties agree to indemnify, defend, and hold each other
harmless as well as its parents, subsidiaries, affiliated companies, and their
respective current and former directors, officers, employees, contractors,
stockholders, agents and representatives (collectively, the “Indemnified
Parties”), from and against any and all Claims for their respective willful or
grossly negligent actions or inactions under this Agreement. The Indemnified
Parties shall give the other prompt written notice of any Claim(s), although
failure to do so shall not excuse a Party's obligations hereunder except to the
extent that material prejudice directly results from such a failure.  The
Indemnified Parties shall provide reasonable assistance to the other in
defending the Claim and/or may, at its option, participate in the settlement or
defense of any such Claim with its own counsel and at its own expense.

 
 
5

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
20.  
NOTICES      Any notice or other communication given pursuant to this Agreement
shall be in writing and shall be deemed duly given (a) when delivered personally
to the party for whom intended, (b) five (5) days following deposit of the same
into the United States mail (certified mail, return receipt requested, or first
class postage prepaid), (c) when sent by facsimile (with confirmation of
delivery), (d) by electronic mail so long as receipt by the other party is
acknowledged by the other party or by return receipt, or (e) on the designated
day of delivery after being timely given to an overnight delivery service (with
confirmation of delivery).  Notice shall be deemed given when delivered to the
respective addresses set out above, or to such other address as a Party shall
specify.

 
21.  
ASSIGNMENT      This Agreement shall not be assignable by either party without
the express written consent of the non-assigning party, such consent not
unreasonably withheld. Notwithstanding the foregoing, this Agreement shall be
assignable by either Party in the event of a change in the controlling interest
in a Party, such controlling interest defined as sale of more than 50% of the
stock or assets of a Party. In the event of such a change, the Party wishing to
assign this Agreement shall provide the non-assigning party prompt notice of its
intent to assign.

 
22.  
AUTHORITY      Each Party who affixes their signature below warrants and agrees
to defend that they have the power and is duly authority to enter into and bind
their respective organizations to all matters and obligations herein.

 
23.  
COOPERATION      Each Party agrees to provide their full cooperation in
defending against any and all 3rd parties who attempt to interfere with or
unfairly compete with the intellectual property, formula, business or trade
secrets relating to the Product. Each Party agrees that upon receiving any
information of any potential infringement or interference that they shall
promptly notify the other Party of such potential infringement or interference.

 
24.  
MISCELLANEOUS

 
(a)      INDEPENDENT PARTIES      The relationship between the Parties is that
of independent organizations and neither party will be considered, or hold
itself out as, an agent, partner, joint venture, or representative of the other
for any purpose. Nothing in this Agreement shall be construed to establish a
relationship that would allow either party to make representations, warranties
or commitments on behalf of the other party.


 
6

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
(b)      CONFIDENTIAL INFORMATION      Each party (the “Disclosing Party”)
agrees not to disclose any Confidential Information to the other party (the
“Receiving Party”), except to its own employees and agents who have a legitimate
reason to know such information and who are obligated to treat such information
as confidential, and not to use or exercise its rights under the
Agreement.  “Confidential Information” means any information, technical data,
product information, personal and customer information, financial information,
business plans, unpublished financial reports, R&D plans, marketing information,
employee or consultant information, technology, suppliers, methodology or
know-how of the Disclosing Party that is disclosed by the Disclosing Party to
the Receiving Party or that is otherwise learned by the Receiving Party in the
course of its business dealings with the Disclosing Party, and that has been
identified as being proprietary and/or confidential or that by the nature of the
circumstances surrounding the disclosure or receipt ought to be treated as
proprietary and/or confidential.  Confidential Information does not
include  information that (i)  is or becomes publically available through no
fault of Receiving Party; (ii) can be shown by documentation to have been known
by the Receiving Party prior to its receipt from the Disclosing Party; (iii) is
rightfully received from a third party who did not acquire or disclose such
information by a wrongful or tortious act; or (iv) can be shown by documentation
to have been developed by the Receiving Party without reference to any
Confidential Information.  If the receiving party becomes legally obligated to
disclose Confidential Information to any governmental entity, the receiving
party will give the disclosing party prompt written notice sufficient to allow
the disclosing party to seek a protective order or other appropriate
remedy.  The receiving party will disclose only such information as is required
by the governmental entity and will use its reasonable best efforts to obtain
confidential treatment for any Confidential Information that is so
disclosed.  All Confidential Information will remain the exclusive property of
the disclosing party, and the receiving party will have no rights, by license or
otherwise, to use the Confidential Information except as expressly provided
herein.
 
(c)      SUCCESSORS: ASSIGNMENT      This Agreement will be binding on and inure
to the benefit of the parties and their respective successors in interest and
assigns.
 
(d)      GOVERNING LAW; VENUE      This Agreement and the rights and obligations
of the parties will be governed by and construed according to the laws of the
state of New Jersey, without regard to its choice of law provisions.  Any
controversy arising under, in connection with or in any way relating to this
Agreement shall be adjudicated before a state or federal court of competent
jurisdiction located in Essex County, New Jersey.  By the execution and delivery
of this Agreement, each party (i) accepts, generally and unconditionally, the
exclusive jurisdiction of such court and any related appellate court, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement, and (ii) irrevocably waives any objection it may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or any argument based upon forum non conveniens.
 
 
7

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
(e)      SEVERABILITY      The provisions of this Agreement are severable, and
in the event that any provision thereof is determined to be invalid or
unenforceable, such invalidity or unenforceability will not in any way affect
the validity or enforceability of the remaining provisions.
 
(f)      AMENDMENT AND WAIVER      Except as expressly specified herein, no
amendment, waiver, or discharge of any provision of this Agreement will be
effective unless made in writing, signed by both Parties.
 
(h)      ENTIRE AGREEMENT      This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter thereof and supersedes
all prior agreements.  This Agreement governs all transactions related to the
subject matter of this Agreement and will supersede, reject, and displace any
prior terms and conditions.
 
(i)      COUNTERPARTS; FAX      This Agreement may be executed in counterparts,
each of which will be deemed an original, but both of which together will
constitute one and the same instrument.  In addition to any other lawful means
of execution or delivery, this Agreement may be executed by (a) exchanging
portable document format (PDF) images by email; or (b) facsimile signatures.
 
 
(rest of page left intentionally blank)
 
 
8

--------------------------------------------------------------------------------

 
 
CONFIDENTIAL TREATMENT REQUESTED
WITH RESPECT TO CERTAIN PORTIONS HEREOF
DENOTED WITH “***”
 
 
Signature Page
 
Made effective as of May 16, 2012.
 

Maximum Human Performance, LLC        Atlas Therapeutics            
By: /s/ Gerard Dente
   
By: /s/ Peter Levy
 
Name: Gerard Dente 
   
Name: Peter Levy
 
Title: CEO
   
Title: Chief Operating Officer
 

 
 
9

--------------------------------------------------------------------------------


 
 
                                                                       


 
                                           
                                                                                    
                                                                           


 


 


 